DETAILED ACTION
1.   This office correspondence is a response to the request for continued examination filed on November 29, 2021.  

1a. Status of claims:
            Claims 32-33 are canceled.
            Claims 21 and 36 are amended.
            Claims 21-31 and 34-40 are pending.

EXAMINER’S AMENDMENT

2.     An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
     Authorization for this examiner’s amendment was given in a telephonic communication with Joseph J. Mayo Registration No. 53,288 on 12/15/2021.

The application has been amended as follows: 

Claim 21. (Currently Amended) In a processing node comprising a processor, a plurality of Field Programmable Gate Arrays (FPGA)  computing resources, a data memory device storing a plurality of attributes that characterize the processor and each of the plurality of FPGA computing resources and wherein the processing node is configured to automatically receive a resource requirement and to automatically select a first FPGA computing resource as a function of a first match between a first attribute and the resource requirement and a second FPGA computing resource as a function of a second match between a second attribute and the resource requirement, a method comprising: 

    determining whether said at least one FPGA computing resource needs to be reconfigured using a configuration script of a plurality of configuration scripts via a configurator from said configuration data, 
                   wherein said plurality of configurations scripts indicate how to configure said 
                                  plurality of FPGA computing resources;
 reconfiguring said at least one FPGA computing resource using said configuration script,   
                  wherein said configuration script includes instructions that reference one or more hardware  description language files to reconfigure said at least one FPGA computing resource to change a bit stream value of said at least one FPGA computing resource; and 
selecting one of the plurality of bit streams in response to the resource requirement, such that an 
                   application is to be executed using the at least one FPGA computing resource that 
                    has been reconfigured, wherein said reconfiguring occurs prior to executing said 
                    application to facilitate execution of said application.     

Claim 22. (Previously Presented) The method of claim 21 wherein receiving the configuration data for the at least one FPGA computing resource that identifies the plurality of bit streams that are selected for the at least one FPGA computing resource comprises receiving  configuration data for the plurality of FPGA computing resources that identifies a plurality of bit streams that are selected for each of the plurality of FPGA computing resources.      

Claim 23. (Previously Presented) The method of claim 22 wherein said at least one FPGA computing resource comprises said first FPGA computing resource and said second FPGA computing resource, wherein selecting one of the plurality of bit streams in response to the resource requirement comprises selecting one of the plurality of bit streams in response to the resource requirement for the first FPGA computing resource and a second of the plurality of bit streams in response to the resource requirement for the second FPGA computing resource.     



Claim 25. (Previously Presented) The method of claim 24 further comprising selecting one of the plurality of algorithms for the at least one FPGA computing resource of the plurality of FPGA computing resources in response to a workflow.
  
Claim 26. (Previously Presented) The method of claim 21 further comprising receiving resource data for each of the plurality of FPGA computing resources that identifies a plurality of algorithms that are selected for each of the plurality of FPGA computing resources.  

Claim 27. (Previously Presented) The method of claim 26 further comprising wherein said at least one FPGA computing resource comprises said first FPGA computing resource and said second FPGA computing resource, and further comprising selecting one of the plurality of algorithms in response to a workflow for the first FPGA computing resource and a second of the plurality of algorithms in response to the workflow for the second FPGA computing resource.    
 
Claim 28. (Previously Presented) The method of claim 21 further comprising receiving attributes for an FPGA computing resource that identify capabilities that are selected for the at least one FPGA computing resource.  

Claim 29. (Previously Presented) The method of claim 28 further comprising selecting one of the capabilities for the at least one FPGA computing resource in response to a configuration script.  

Claim 30. (Previously Presented) The method of claim 21 further comprising receiving attributes for each of the plurality of FPGA computing resources that identify capabilities that are selected for each of the plurality of FPGA computing resources.  



Claims 32-33. (canceled)  

Claim 34. (Previously Presented) The method of claim 21 further comprising receiving a configuration script that identifies a plurality of hardware description language files that are selected for each of the plurality of FPGA computing resources.   

Claim 35. (Previously Presented) The method of claim 34 further comprising wherein said at least one FPGA computing resource comprises said first FPGA computing resource and said second FPGA computing resource, and further comprising selecting one of the plurality of hardware description language files in response to an instruction for the first FPGA computing resource and a second of the plurality of hardware description language files in response to the instruction for the second FPGA computing resource.      

Claim 36. (Currently Amended) A processing node comprising:
      a processor; 
      a plurality of FPGA computing resources;
      a data memory device storing a plurality of attributes that characterize the processor and each of the plurality of FPGA computing resources;
 wherein the processing node is configured to receive a resource requirement and to select a first 
               FPGA computing resource as a function of a first match between a first attribute and 
               the resource requirement and a second FPGA computing resource as a function of a 
               second match between a second attribute and the resource requirement; and
 wherein the processing node is further configured to 
             receive configuration data for at least one FPGA computing resource of the plurality of 
                      FPGA computing resources that identifies a plurality of bit streams that are 

                      plurality of bit streams in response to the resource requirement, 
determine whether said at least one FPGA computing resource needs to be reconfigured using a configuration script of a plurality of configuration scripts via a configurator from said configuration data,  
                           wherein said plurality of configurations scripts indicate how to configure said 
                                  plurality of FPGA computing resources; 
 reconfigure said at least one FPGA computing resource using said configuration script, 
                            wherein said configuration script includes instructions that reference one or 
                             more hardware description language files to reconfigure said at least one 
                             FPGA computing resource to change a bit stream value of said at least 
                             one FPGA computing resource; and 
select one of the plurality of bit streams in response to the resource requirement, such that an 
                        application is to be executed using the at least one FPGA computing resource that 
                        has been reconfigured, wherein said reconfiguring occurs prior to executing said 
                        application to facilitate execution of said application.  

Claim 37. (Previously Presented) The processing node of claim 36 wherein the processor is configured to receive configuration data for the plurality of FPGA computing resources that identifies a plurality of bit streams that are selected for each of the plurality of FPGA computing resources.  

Claim 38. (Previously Presented) The processing node of claim 37 wherein said at least one FPGA computing resource comprises said first FPGA computing resource and said second FPGA computing resource, wherein the processor is further configured to select one of the plurality of bit streams in response to the resource requirement for the first FPGA computing resource and a second of the plurality of bit streams in response to the resource requirement for the second FPGA computing resource.    

Claim 39. (Previously Presented) The processing node of claim 36 wherein the processor is configured to receive resource data for the processing node that identifies a plurality of 

Claim 40. (Previously Presented) The processing node of claim 39 wherein the processor is further configured to select one of the plurality of algorithms for the at least one FPGA computing resource of the plurality of FPGA computing resources in response to a workflow.   

REASONS FOR ALLOWANCE

3. Claims 21-31 and 34-40 are allowed.

4. The following is an examiner's statement of reasons for allowance:
    The prior art of the record does not disclose the limitations of   “ determining whether said at least one FPGA computing resource needs to be reconfigured using a configuration script of a plurality of configuration scripts via a configurator from said configuration data, wherein said plurality of configurations scripts indicate how to configure said plurality of FPGA computing resources; reconfiguring said at least one FPGA computing resource using said configuration script, wherein said configuration script includes instructions that reference one or more hardware description language files to reconfigure said at least one FPGA computing resource to 
change a bit stream value of said at least one FPGA computing resource; and selecting one of the plurality of bit streams in response to the resource requirement, such that an application is to be executed using the at least one FPGA computing resource that has been reconfigured, wherein said reconfiguring occurs prior to executing said  application to facilitate execution of said application,"  as recited in Applicant's claims 21-31 and 34-40.  Claims 21-31 and 34-40 of the instant application are allowed over said prior art of record.            

5. Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

CORRESPONDANCE INFORMATION

6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIEGEORGES A HENRY whose telephone number is (571)270-3226.  The examiner can normally be reached on 11:00am -8:00pm East M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571 272-8365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIEGEORGES A HENRY/Examiner, Art Unit 2455    
 
/DAVID R LAZARO/Primary Examiner, Art Unit 2455